Title: From Thomas Jefferson to Bernard Peyton, 18 January 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Jan. 18. 22.
My letter of the 3d informed you that mr Jonathan Thompson would forward you from N. York a box of books for me, from Paris and mr McCulloch of Baltimore a small packet from London. mr Thompson informs me that the duties & charges on those arrived at N. York, are 15 D. 91 c. which I have this day written to him that you will be so good as to remit him, and which I pray you to do. those arrived at Baltimore cost only £6.10 sterl. the duty of 15. p. ct & charges will be tripling, and should mr Mc Culloch send you a note of them be so good as to remit it without waiting to communicate it to me. I hope before this my boat load of flour has been released by the ice and has been recd by you as well as mr Pleasant’s remittance. considering the balance you will be in advance for me even after these reciepts it gives me pain  to draw on you even for these small sums: and yet I have been obliged to do it for a larger one. a note  for 231. D. had been given in my name by mr Yancey Oct. 12. 20 without informing me of it, and has been bought up by mr Samuel Garland. on his informing me of it when last in Bedford, I promised an early payment of it. the repeated applications for it have been very irksome, and 2. days ago he proposed that I should give him an order on you, for the sum & interest from it’s date until paid, payable at 60. days date. to relieve myself I have this day done so, and pray you to accept it on my solemn assurance that you shall recieve sufficient funds before it becomes due. I salute you with affectionate respect.Th: Jefferson